 Stephen E. Hessler, P.C.                                      James H.M. Sprayregen, P.C.
 Marc Kieselstein, P.C.                                        Ross M. Kwasteniet, P.C. (admitted pro hac vice)
 KIRKLAND & ELLIS LLP                                          Brad Weiland (admitted pro hac vice)
 KIRKLAND & ELLIS INTERNATIONAL LLP                            KIRKLAND & ELLIS LLP
 601 Lexington Avenue                                          KIRKLAND & ELLIS INTERNATIONAL LLP
 New York, New York 10022                                      300 North LaSalle Street
 Telephone:     (212) 446-4800                                 Chicago, Illinois 60654
 Facsimile:     (212) 446-4900                                 Telephone:      (312) 862-2000
                                                               Facsimile:      (312) 862-2200

 Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                           )
In re:                                                     ) Chapter 11
                                                           )
WINDSTREAM HOLDINGS, INC., et al.,1                        ) Case No. 19-22312 (RDD)
                                                           )
                          Debtors.                         ) (Jointly Administered)
                                                           )

           NOTICE OF ADJOURNMENT OF HEARING ON DEBTORS’
   MOTION TO STAY PURPORTED APPLICATION OF THE DEADLINE UNDER
 SECTION 365(D)(4) OF THE BANKRUPTCY CODE TO THE UNITI ARRANGEMENT

        PLEASE TAKE NOTICE that on July 25, 2019, the above-captioned debtors and
 debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion to Stay Purported
 Application of the Deadline Under Section 365(d)(4) of the Bankruptcy Code to the Uniti
 Arrangement [Docket No. 848] (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that the hearing on the Motion has been
 adjourned to December 6, 2019, at 10:00 a.m. (prevailing Eastern Time).

         PLEASE TAKE FURTHER NOTICE that a copy of the Motion may be obtained free
 of charge by visiting the website of Kurtzman Carson Consultants LLC at
 http://www.kccllc.net/windstream. You may also obtain copies of any pleadings by visiting the
 Court’s website at http://www.nysb.uscourts.gov in accordance with the procedures and fees set
 forth therein.



 1
     The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
     number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
     the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
     complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
     http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter
     11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
Dated: November 24, 2019   /s/ Stephen E. Hessler, P.C.
New York, New York         Stephen E. Hessler, P.C.
                           Marc Kieselstein, P.C.
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           601 Lexington Avenue
                           New York, New York 10022
                           Telephone:     (212) 446-4800
                           Facsimile:     (212) 446-4900
                           - and -
                           James H.M. Sprayregen, P.C.
                           Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                           Brad Weiland (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           300 North LaSalle Street
                           Chicago, Illinois 60654
                           Telephone:     (312) 862-2000
                           Facsimile:     (312) 862-2200

                           Counsel to the Debtors and Debtors in Possession




                                     2
